Case: 19-2211   Document: 35     Page: 1   Filed: 06/30/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  BRUCE R. TAYLOR,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2019-2211
                 ______________________

      Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-2390, Judge Joseph L. Falvey
 Jr., Judge William S. Greenberg, Judge Amanda L. Mere-
 dith.
                  ______________________

                 Decided: June 30, 2021
                 ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellant.

     WILLIAM JAMES GRIMALDI, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for respondent-appellee.
 Also represented by JEFFREY B. CLARK, ROBERT EDWARD
 KIRSCHMAN, JR., LOREN MISHA PREHEIM; CHRISTOPHER O.
 ADELOYE, BRIAN D. GRIFFIN, Office of General Counsel,
Case: 19-2211     Document: 35     Page: 2    Filed: 06/30/2021




 2                                      TAYLOR   v. MCDONOUGH



 United States Department of Veterans Affairs, Washing-
 ton, DC.
                ______________________

         Before NEWMAN, O’MALLEY, and WALLACH *,
                     Circuit Judges.
 WALLACH, Circuit Judge.
     Appellant, Bruce R. Taylor, appeals a decision of the
 U.S. Court of Appeals for Veterans Claims (“Veterans
 Court”). The Veterans Court affirmed the Board of Veter-
 ans Claims’ (“Board”) denial of entitlement to an effective
 date earlier than February 28, 2007, for the award of ser-
 vice-connected disability benefits for post-traumatic stress
 disorder (“PTSD”), concluding that equitable estoppel
 against the Government was unavailable to Mr. Taylor.
 Taylor v. Wilkie (Taylor IV), 31 Vet. App. 147, 154–55
 (2019); J.A. 20 (Judgment).
     Mr. Taylor appeals. We have jurisdiction pursuant to
 38 U.S.C. §§ 7292(a), (c). We reverse and remand.
                        BACKGROUND
                   I. Factual Background 1
      From 1955 to 1975, the Department of Defense (“DoD”)
 undertook “experiments . . . with a wide range of . . . chem-
 ical warfare agents” at various “military facilities,” includ-
 ing Edgewood Arsenal in Edgewood, Maryland. J.A. 34; see
 J.A. 34–37 (August 2006 U.S. Department of Veterans Af-
 fairs (“VA”) Information Letter).       The “experiments


     *
          Circuit Judge Evan J. Wallach assumed senior
 status on May 31, 2021.
     1    Because the parties do not dispute the relevant
 facts, see generally Appellant’s Br. 2–6; Appellee’s Br. 3–5,
 we cite to the Veterans Court’s decisions below unless oth-
 erwise noted.
Case: 19-2211     Document: 35     Page: 3    Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                        3



 involved at least 6,700 ‘soldier volunteers’ exposed . . . to
 more than 250 different [chemical warfare] agents.”
 J.A. 35. Mr. Taylor was among those soldier volunteers.
 Taylor v. Shinseki (Taylor II), No. 11-0254, 2013 WL
 3283487, at *1 (Vet. App. June 28, 2013).
      Mr. Taylor served on active duty in the U.S. Army from
 January 1969 through September 1971. J.A. 28 (DD-214).
 He was “an ammunition records clerk in Vietnam” and vol-
 unteered to “participa[te] in the testing of chemical and bi-
 ological warfare agents as part of the Edgewood [Arsenal]
 testing project.” Taylor II, 2013 WL 3283487, at *1; see
 J.A. 31 (Edgewood Arsenal Consent Form).             In Au-
 gust 1969, upon reporting to Edgewood Arsenal, Mr. Tay-
 lor signed two documents. Taylor II, 2013 WL 3283487, at
 *1. First, he signed a secrecy oath providing that he would
     not divulge or make available any information re-
     lated to U.S. Army Intelligence Center interest or
     participation in the Army Medical Research Volun-
     teer Program to any individual, nation, organiza-
     tion, business, association, or other group or entity,
     not officially authorized to receive such infor-
     mation.
 S. REP. NO. 94-755, at 418 (1976). The secrecy oath further
 provided that Mr. Taylor
     [u]nderst[oo]d that any action contrary to the pro-
     visions of this statement w[ould] render [him] lia-
     ble to punishment under the provisions of the
     Uniform Code of Military Justice [(“UCMJ”)].
 Id.; see 10 U.S.C. §§ 801–946 (codifying the UCMJ). 2 Sec-
 ond, he signed “a document regarding consent,” which



     2  The Central Intelligence Agency (“CIA”) “has never
 provided any of the oaths taken by the soldiers at Edge-
 wood Arsenal.” Taylor IV, 31 Vet. App. at 156 (Greenberg,
Case: 19-2211     Document: 35      Page: 4    Filed: 06/30/2021




 4                                      TAYLOR   v. MCDONOUGH



 provided that “[t]he proposed experimental procedure
 ha[d] been explained to [him]” and that “[he] voluntarily
 agree[d] to participate in th[e] test.” J.A. 31 (Edgewood Ar-
 senal Consent Form). 3




 J., dissenting) (citation omitted); see Taylor IV, 31 Vet.
 App. at 149 (“[T]here [is no] dispute that [Mr. Taylor]
 signed an oath vowing not to disclose his participation in
 or any information about the study, under penalty of court
 martial or prosecution[.]”); Appellee’s Br. 3 n.1 (stating
 that, “[a]lthough the Veterans Court did not identify the
 document Mr. Taylor signed,” a “sample volunteer agree-
 ment” was quoted by the U.S. Senate Select Committee on
 Intelligence “in a 1976 report” (citing S. REP. No. 94-755 at
 418)).
      3   The Government was authorized to test chemical
 and biological weapons on human subjects pursuant to spe-
 cific DoD directives and regulations “intended to govern
 th[e] experiments” and protect the human test subjects.
 Vietnam Veterans of Am. v. Cent. Intel. Agency (Vietnam
 Veterans I), No. C 09-0037 CW, 2013 WL 6092031, at *2
 (N.D. Cal. Nov. 19, 2013), aff’d in part, rev’d in part, 811
 F.3d 1068 (9th Cir. 2016). “These requirements were codi-
 fied in [Army Regulation (‘AR’) 70-25, Use of Volunteers as
 Subjects of Research (1962) (‘AR 70–25’)],” first “promul-
 gated on March 26, 1962[,] and later reissued in 1974.” Id.;
 see id. at 3 (“Both versions set forth certain basic principles
 that must be observed to satisfy moral, ethical, and legal
 concepts.” (internal quotation marks, alterations, and cita-
 tions omitted)). In addition to requiring consent of the sol-
 dier volunteers, AR 70–25 established the Army’s “[d]uty
 to warn,” specifically, that “Commanders . . . ensure that
 research volunteers are adequately informed concerning
 the risks involved with their participation” and “provide
 them with any newly acquired information that may affect
 their well-being when that information becomes
Case: 19-2211     Document: 35      Page: 5    Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                        5



     In September and October 1969, Mr. Taylor was ex-
 posed to EA–3580 (a nerve agent akin to VX and sarin),
 EA–3547 (also called CR, a tear gas agent), and other
 chemical agents. See Taylor II, 2013 WL 3283487, at *1,
 *1 n.2, *1 n.3; see J.A. 31 (Volunteer Reports for September
 and October 1969) (noting that “[s]ixteen volunteers were
 used in testing the effects of a chemical agent,” “EA 3580A,”
 “on performance”). 4 Mr. Taylor “recalled being on the rifle


 available . . . even after the individual volunteer has com-
 pleted his or her participation in research,” Vietnam Veter-
 ans of Am. v. Cent. Intel. Agency (Vietnam Veterans II), 811
 F.3d 1068, 1076 (9th Cir. 2016) (quoting AR 70–25), and
 the Army’s “[d]uty to provide care,” specifically to provide
 “medical care for disabilities, injuries or illnesses caused by
 their participation in government experiments, not only
 during the course of the experiment but also after the ex-
 periment has ended,” id. at 1081.
     4    EA–3580 is an anticholinergic glycolic acid ester.
 Taylor II, 2013 WL 3283487, at *1, *1 n.2; see id. at *1 n.2
 (“Anticholinergics include nerve agents such as sarin and[]
 cause toxic accumulation of the neurotransmitter acetyl-
 choline.” (internal quotation marks and citation omitted)).
 Exposure may result in symptoms “consistent with acute
 cholinergic toxicity, including dizziness, frontal headache,
 blurred vision, lethargy, nausea, stomach pain, vomiting,
 rhinorrhea, chest tightness, wheezing, fasciculations,
 sweating on hands and feet, and significantly decreased
 red blood cell cholinesterase levels.” Id.; see also Evan J.
 Wallach, A Tiny Problem with Huge Implications—Nano-
 tech Agents As Enablers or Substitutes for Banned Chemi-
 cal Weapons: Is A New Treaty Needed?, 33 Fordham Int’l
 L.J. 858, 869 n.42 (2010) (discussing the physiological ef-
 fects of anticholinergic nerve agents); id. at 870 n.45 (dis-
 cussing the production and classification of weaponized
 nerve agents), 888–923 (outlining the history of use of
 nerve agents as chemical weapons). EA–3547 “is a tear gas
Case: 19-2211     Document: 35     Page: 6    Filed: 06/30/2021




 6                                      TAYLOR   v. MCDONOUGH



 range at one point and thinking that he was killing people
 rather than shooting at targets” and “being exposed to
 some agent in a gas chamber while wearing a mask and
 having to give only his name, rank and serial number.”
 J.A. 57 (VA Initial Evaluation for PTSD); see J.A. 31 (Vol-
 unteer Reports for September and October 1969) (noting
 that, while exposed to EA–3580, “[m]easures of military
 performance and laboratory cognitive and psychomotor
 skills were employed,” including “[n]umber [f]acility and
 [r]ifle [a]ccuracy,” with “considerable· variation [in effect]
 among subjects”). Mr. Taylor reported experiencing “hal-
 lucinations, nausea, jumpiness, irritability, sleepiness, diz-
 ziness,      impaired     coordination,    and      difficulty
 concentrating.” Taylor IV, 31 Vet. App. at 155 (Greenberg,
 J., dissenting); see Taylor II, 2013 WL 3283487, at *1;
 J.A. 56–57 (VA Initial Evaluation for PTSD).
     Thereafter, Mr. Taylor returned to his unit and, in De-
 cember 1969, was deployed to Vietnam. Taylor II, 2013 WL
 3283487, at *1. Mr. Taylor “served two combat tours in
 Vietnam.” Id. At the time, by its own regulation, the Army
 was required to provide necessary “medical treatment and
 hospitalization . . . for all casualties” of the Edgewood Ar-
 senal testing program. Vietnam Veterans II, 811 F.3d at
 1073 (quoting AR 70–25). Nonetheless, “[t]he secrecy of the
 Edgewood [Arsenal] testing project prevented [Mr. Taylor]
 from obtaining psychiatric help on multiple occasions dur-
 ing service, and from showing mitigating or extenuating
 circumstances during a court-martial for his behavior.”
 Taylor II, 2013 WL 3283487, at *1 (citation omitted); see
 J.A. 45–47 (Statement in Support of Claim); cf. Vietnam



 agent that causes respirator[y] tract irritation . . . with
 choking, and sometimes dyspnea, and stinging and
 eryth[em]a at the exposure site.” Taylor II, 2013 WL
 3283487, at *1 n.3 (internal quotation marks and citation
 omitted).
Case: 19-2211     Document: 35     Page: 7    Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                       7



 Veterans II, 811 F.3d at 1081 (noting the Army’s ongoing
 “[d]uty to provide [medical] care” “for disabilities, injuries
 or illnesses caused by . . . participation in government ex-
 periments”); S. REP. NO. 94-885, at 4 (1976) (finding that,
 at Edgewood Arsenal and in other such testing programs,
 “medical supervision was inadequate, medical backup was
 deficient, and long-term follow[-]up virtually nonexistent,”
 supporting the adoption of federal standards for the protec-
 tion of human subjects of biomedical research).
                 II. Procedural Background
     In 2006, the DoD “declassified the names of the service-
 men and women who had volunteered for the Edgewood
 [Arsenal testing p]rogram[.]” Taylor IV, 31 Vet. App.
 at 149. In June 2006, the VA sent letters to Edgewood Ar-
 senal testing program participants, including Mr. Taylor,
 notifying them that the “DoD had given permission for
 those identified to disclose to health care providers infor-
 mation about their involvement in the Edgewood [Arsenal
 testing p]rogram that affected their health,” id.; see
 J.A. 32–33 (June 2006 VA Letter), and that participants
 should “speak to a VA representative about filing a disabil-
 ity claim” for any “chronic health problems as a result of
 [the Edgewood Arsenal] tests,” J.A. 33; see Taylor IV, 31
 Vet. App. at 149. “In August and September 2006, [the] VA
 sent training letters to the Veterans Health Administra-
 tion and the regional offices . . . outlining the procedures
 for handling claims filed by Edgewood [Arsenal testing
 p]rogram veterans.” Taylor IV, 31 Vet. App. at 149; see
 J.A. 34–37 (August 2006 VA Information Letter). 5



     5   Subsequently, in 2011, the DoD issued its own
 memorandum “releasing veterans in part or in full from se-
 crecy oaths that they may have taken in conjunction with
 [Edgewood Arsenal] testing.” Vietnam Veterans I, 2013 WL
 6092031, at *6. The memorandum noted that “[s]uch oaths
Case: 19-2211     Document: 35      Page: 8    Filed: 06/30/2021




 8                                      TAYLOR   v. MCDONOUGH



      In February 2007, Mr. Taylor filed a claim for service-
 connected benefits for PTSD, which he asserted was
 “caused in service in 1969 at the chemical research pro-
 gram at Edgewood Arsenal[.]” J.A. 38 (February 2007
 Claim); see Taylor IV, 31 Vet. App. at 149. In June 2007, a
 VA medical examiner diagnosed Mr. Taylor with PTSD and
 major depressive disorder, with “[b]oth diagnoses . . . con-
 sidered to be a cumulative response to his participation as
 a human subject in the Edgewood Arsenal experiments and
 subsequent re-traumatization in Vietnam.” J.A. 62 (VA In-
 itial Evaluation for PTSD); see Taylor IV, 31 Vet. App.
 at 157 (Greenberg, J., dissenting). The examiner noted
 that, while Mr. Taylor had previously sought treatment for
 his PTSD, he was “‘turned away because the treating pro-
 vider believed his story about being an experimental sub-
 ject was a fabrication.’” Id. at 150 (quoting J.A. 58 (VA
 Initial Evaluation for PTSD)); see J.A. 62 (VA Initial Eval-
 uation for PTSD) (indicating that Mr. Taylor “experienced
 unusual physical and psychological problems but there was
 no help available to him due to the secret status of the
 [Edgewood Arsenal] research,” that he was “forbidden to
 talk about his experiences,” and that “[o]n the one occasion
 he did seek help, he was treated as a liar and malingerer”).
 He also noted that, following discharge, Mr. Taylor had ex-
 perienced continuing physical and psychological problems.




 or other non-disclosure requirements have reportedly in-
 hibited veterans from discussing health concerns with
 their doctors or seeking compensation from the [VA] for po-
 tential service-related disabilities,” and provided that, “[t]o
 assist veterans seeking care for health concerns related to
 their military service, chemical or biological agent research
 volunteers are hereby released from non-disclosure re-
 strictions, including secrecy oaths, which may have been
 placed on them.” Id.
Case: 19-2211    Document: 35      Page: 9    Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                      9



 See Taylor II, 2013 WL 3283487, at *2; see also J.A. 62 (VA
 Initial Evaluation for PTSD).
      In July 2007, the VA granted Mr. Taylor’s claim for ser-
 vice-connected benefits for PTSD, with a 70 percent disa-
 bility rating and, in October 2007, granted him entitlement
 to total disability rating based on individual unemployabil-
 ity (“TDIU”), both with an effective date of February 28,
 2007, the date of his PTSD claim. J.A. 38 (February 2007
 Claim), 64 (July 2007 Rating Decision), 73 (October 2007
 Rating Decision). Mr. Taylor appealed the VA’s Rating De-
 cisions to the Board, “request[ing] an effective date of Sep-
 tember 7, 1971, the day following [his] discharge from
 active duty military service,” for the “grant of service con-
 nection for [PTSD] and total disability benefits[.]” J.A. 77–
 78 (Notice of Disagreement). Mr. Taylor “argue[d] that en-
 titlement arose on September 7, 1971,” but that he “was
 precluded from obtaining benefits because the . . . Govern-
 ment withheld necessary supporting evidence due to se-
 crecy issues related to the Edgewood Arsenal experiments.”
 J.A. 78. Before the Board, he “asserted that he could not
 file for VA benefits until he received the letter from [the]
 VA in September 2006 regarding the Edgewood [Arsenal]
 project.” In re Taylor (Taylor I), No. 08-13 206, slip op. at
 3 (Bd. Vet. App. July 20, 2010). The Board concluded that
 “the earliest effective date assignable for grant of service
 connection” was February 28, 2007. Id. The Board ex-
 plained that, because “[r]eview of the evidence show[ed]
 that [the] VA received an informal claim for service connec-
 tion for PTSD on February 28, 2007,” with “no prior com-
 munication” that could be construed as a claim,
 February 28, 2007, was the “earliest effective date assign-
 able[.]” Id. at 3–4 (citing 38 U.S.C. § 5110; 38 C.F.R.
 § 3.400).
     Mr. Taylor appealed the Board’s decision to the Veter-
 ans Court. J.A. 114 (November 2012 Complaint). The Vet-
 erans Court vacated and remanded, instructing the Board
 to “obtain and account for the language of the secrecy oath
Case: 19-2211    Document: 35      Page: 10    Filed: 06/30/2021




 10                                     TAYLOR   v. MCDONOUGH



 in adjudicating [Mr. Taylor’s] claim.” Taylor II, 2013 WL
 3283487, at *2. The Board remanded to the VA, In re Tay-
 lor (Taylor III), No. 08-13 206, slip op. at 1 (Bd. Vet. App.
 Apr. 14, 2017), and the VA “attempted,” but failed, “to ob-
 tain” “the language of [Mr. Taylor’s] secrecy oath,” as “the
 Edgewood Chemical Biological Center” did not respond to
 its inquiries, id. at 4. The VA and Board instead used “the
 language of the secrecy [oath] that,” it stated, “most [Edge-
 wood Arsenal testing program] participants were required
 to sign” based on “a January 2009 complaint filed by Vi-
 etnam Veterans of America . . . against the [CIA][.]” Id.;
 see Compl. at 45, Vietnam Veterans of Am. v. Cent. Intel.
 Agency, N.D. Cal. No. 4:09-cv-00037-CW (Jan. 7, 2009),
 2009 WL 412513. The Board maintained that the earliest
 assignable effective date for service-connected PTSD was
 February 28, 2007, the date of Mr. Taylor’s claim. Taylor
 III, No. 08-13 206, slip op. at 7. The Board reasoned, first,
 because Mr. Taylor’s PTSD diagnosis was based on multi-
 ple stressors, “nothing prevented [Mr. Taylor] from filing a
 claim for PTSD based on those stressors without having to
 divulge any information regarding the Edgewood experi-
 ments”; second, even if Mr. Taylor was under a secrecy
 oath, he had violated it when he sought medical care prior
 to 2006; and third, “the governing statute in this case,
 38 U.S.C. § 5110,” precluded an earlier effective date. Id.
 at 8. 6



      6   While Mr. Taylor’s case was pending before the
 Board and Veterans Court, “veterans’ organizations and in-
 dividuals who were subjects in [the Edgewood Arsenal] ex-
 periments” filed a class action in the U.S. District Court for
 the Northern District of California (“District Court”) “seek-
 ing declaratory and injunctive relief against” the DoD,
 Army, VA, and CIA. Vietnam Veterans II, 811 F.3d at 1071;
 see id. (providing that the “class comprises all current or
 former members of the armed forces, who, while serving in
Case: 19-2211    Document: 35      Page: 11     Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                       11



      The case was referred to a panel of the Veterans Court.
 See Taylor IV, 31 Vet. App. at 149. A divided panel af-
 firmed the Board’s decision. Id. The majority concluded
 that 38 U.S.C. § 5110(a)(1) prevented assignment of an ear-
 lier effective date for Mr. Taylor’s service-connected PTSD.
 Id. at 153. The majority explained that, while Mr. Taylor
 had argued “that equity demands that the [Veterans]
 Court order [the] VA to establish a process by which he and
 other veterans like him may establish an earlier effective
 date for the award of benefits,” the Veterans Court’s “equi-
 table powers . . . are not so broad.” Id. (citations omitted).
 The majority further explained that the “[Veterans] Court
 and the Federal Circuit have considered whether [§] 5110
 is subject to equitable tolling and have found that it is not.”


 the armed forces, were test subjects in [chemical and bio-
 logical weapons] experimentation programs” (internal quo-
 tation marks omitted)); Vietnam Veterans I, 2013 WL
 6092031, at *1. The Ninth Circuit affirmed the District
 Court’s conclusion that AR 70–25, first promulgated in
 1962, imposes on the Army “an ongoing duty . . . to provide
 former test subjects with newly available information re-
 lating to their health,” Vietnam Veterans II, 811 F.3d
 at 1071; see id. at 1076–78 (discussing the Army’s “duty to
 warn” under AR 70–25), and that “AR 70–25 entitle[d] [the
 p]laintiffs to medical care for disabilities, injuries or ill-
 nesses caused by their participation in government experi-
 ments, not only during the course of the experiment but
 also after the experiment ha[d] ended,” id. at 1081 (inter-
 nal quotation marks omitted); see id. at 1080–81 (discuss-
 ing the Army’s “duty to provide care” under AR 70–25).
 The Ninth Circuit further concluded that AR 70–25’s duty
 to warn and duty of care were enforceable against the Army
 under 5 U.S.C. § 706(1). Id. at 1078–79, 1081–82; see 5
 U.S.C. § 706(1) (providing that “[t]he reviewing court
 shall . . . compel agency action unlawfully withheld or un-
 reasonably delayed”).
Case: 19-2211    Document: 35      Page: 12     Filed: 06/30/2021




 12                                     TAYLOR   v. MCDONOUGH



 Id. at 154 (citing, inter alia, Andrews v. Principi, 351 F.3d
 1134, 1137–38 (Fed. Cir. 2003); Noah v. McDonald, 28 Vet.
 App. 120, 128–29 (2016)).
      In contrast, the dissent would have reversed because
 all three of the Board’s “findings were wrong as a matter of
 law.” Taylor IV, 31 Vet. App. at 158 (Greenberg, J. dissent-
 ing). First, the dissent said the Board’s conclusion that Mr.
 Taylor was not entitled to an earlier effective date because
 “nothing prevented [Mr. Taylor] from filing a claim for
 PTSD based on [his other, non-Edgewood] stressors,” Tay-
 lor III, slip op. at 8, was “basic Board error,” “thoughtless,”
 and “a heartless attempt to dehumanize a veteran with an
 unsubstantiated medical opinion,” Taylor IV, 31 Vet. App.
 at 158 (Greenberg, J., dissenting). Second, the Board’s con-
 clusion that Mr. Taylor was not entitled to an earlier effec-
 tive date because he “appear[ed] to have divulged
 information regarding the Edgewood experiments despite
 the secrecy oath” in an attempt to get medical care, Tay-
 lor III, slip op. at 8, was of no apparent relevance, see Tay-
 lor IV, 31 Vet. App. at 158 (Greenberg, J., dissenting)
 (“Filing a claim for benefits with the Government under a
 cloud of prosecution is a wholly different proposition from
 divulging information to a medical provider.”). Third, the
 dissent “would have held that the Government [wa]s equi-
 tably estopped from finding that [Mr. Taylor] filed a claim
 after the date he was entitled.” Id. at 161. The dissent
 explained that “through affirmative misconduct followed
 by reckless inaction,” the Government had “stopped [Mr.
 Taylor] from filing a successful claim” for benefits, and
 that, under such “extreme” circumstances, “Congress could
 not have intended [Mr. Taylor] to be assigned [an] effective
 date of the date he filed [his claim].” Id. at 162. The dissent
 would have “assigned an effective date of 1971.” Id.; see id.
 (“[F]iat justicia, ruat caelum, let justice be done whatever
 be the consequence.” (quoting Somerset v. Stewart, (1772)
 98 Eng. Rep. 499 (K.B.) 509 (Lord Mansfield)).
Case: 19-2211     Document: 35      Page: 13    Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                        13



                          DISCUSSION
          I. Standard of Review and Legal Standard
     Our jurisdiction to review decisions of the Veterans
 Court is defined by statute. Gazelle v. Shulkin, 868 F.3d
 1006, 1009 (Fed. Cir. 2017). We may “review and decide
 any challenge to the validity of any statute or regulation or
 any interpretation thereof” and “interpret constitutional
 and statutory provisions, to the extent presented and nec-
 essary to a decision.” 38 U.S.C. § 7292(c). “[W]e have au-
 thority to decide whether the Veterans Court applied the
 correct legal standard.” Sneed v. Shinseki, 737 F.3d 719,
 724 (Fed. Cir. 2013) (internal quotation marks, citation,
 and footnote omitted). Further, “[t]he jurisdictional reach
 of the Veterans Court presents a question of law for our
 plenary review.” Maggitt v. West, 202 F.3d 1370, 1374
 (Fed. Cir. 2000). We review the Veterans Court’s legal de-
 terminations de novo. Gazelle, 868 F.3d at 1009.
      The Veterans Court is “an Article I tribunal,” created
 under the Veterans’ Judicial Review Act of 1988 (“VJRA”),
 Pub. L. No. 100–687, 102 Stat. 4105 (2000) (codified as
 amended at 38 U.S.C. §§ 7251–98), “to review Board deci-
 sions adverse to veterans.” Henderson ex rel. Henderson v.
 Shinseki, 562 U.S. 428, 432 (2011). Under the VJRA, the
 Veterans Court has “exclusive jurisdiction to review deci-
 sions of the Board,” with “power to affirm, modify,” re-
 mand, “or reverse a decision of the Board[.]” 38 U.S.C.
 § 7252(a). The Board, in turn, has jurisdiction to review
 “[a]ll questions in a matter which under [38 U.S.C.]
 § 511(a) . . . is subject to decision by the Secretary [of Vet-
 erans Affairs (the ‘Secretary’)],” following the Secretary’s
 own review on appeal. Id. § 7104(a). The Secretary “de-
 cide[s] all questions of law and fact necessary to a decision
 by the Secretary under a law that affects the provision of
 benefits by the Secretary to veterans or the dependents or
 survivors of veterans.” Id. § 511(a); see id. § 511(a)–(b) (fur-
 ther providing that “the decision of the Secretary as to any
Case: 19-2211    Document: 35      Page: 14    Filed: 06/30/2021




 14                                     TAYLOR   v. MCDONOUGH



 such question shall be final and conclusive and may not be
 reviewed by any other official or by any court, whether by
 an action in the nature of mandamus or otherwise” except
 for “matters covered by,” inter alia, “[38 U.S.C.] chap-
 ter 72”). Veterans are entitled to benefits from the VA if
 they develop a disability “resulting from personal injury
 suffered or disease contracted in line of duty, or for aggra-
 vation of a preexisting injury suffered or disease contracted
 in line of duty.” 38 U.S.C. §§ 1110 (providing “[b]asic enti-
 tlement” for disabilities connected to wartime service),
 1131 (providing “[b]asic entitlement” for disabilities con-
 nected to “active military . . . service during other than a
 period of war”); accord Simmons v. Wilkie, 964 F.3d 1381,
 1383 (Fed. Cir. 2020).
     “Estoppel is an equitable doctrine invoked to avoid in-
 justice[.]” Heckler v. Cmty. Health Servs. of Crawford Cty.,
 Inc., 467 U.S. 51, 59 (1984). It provides relief where a party
 has reasonably “relied on its adversary’s conduct in such a
 manner as to change his position for the worse.” Id. (inter-
 nal quotation marks and citation omitted). Further, for eq-
 uitable estoppel against the Government, the party must
 show “some form of affirmative misconduct” by the Govern-
 ment “in addition to the traditional requirements of estop-
 pel.” Zacharin v. United States, 213 F.3d 1366, 1371 (Fed.
 Cir. 2000); see Off. of Pers. Mgmt. v. Richmond, 496 U.S.
 414, 421 (1990) (explaining that “some type of ‘affirmative
 misconduct’ might give rise to estoppel against the Govern-
 ment”); see also Schweiker v. Hansen, 450 U.S. 785, 790
 (1981) (concluding that “failure to satisfy a ‘procedural re-
 quirement’” for benefits based on erroneous legal advice
 from a government employee “d[id] not justify estopping”
 the Government).
       II. The Veterans Court Erred in Concluding
      Equitable Estoppel is Unavailable to Mr. Taylor
     The Veterans Court denied Mr. Taylor an effective date
 earlier than his February 2007 informal claim, concluding
Case: 19-2211    Document: 35      Page: 15    Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                      15



 that “[i]n the absence of an earlier claim, [38 U.S.C. §] 5110
 is clear: The effective date for the award of benefits is the
 date of the claim.” Taylor IV, 31 Vet. App. at 155. The
 Veterans Court explained that it lacked authority to apply
 equitable estoppel against the Government, and thereby
 grant Mr. Taylor an earlier effective date, because the Vet-
 erans Court has “expressly rejected the possibility of equi-
 table estoppel in the absence of an ‘explicit statutory
 grant[]’ of that privilege.”       Id. at 155 n.4 (quoting
 Burkhart v. Wilkie, 30 Vet. App. 414, 427 (2019), aff’d, 971
 F.3d 1363 (Fed. Cir. 2020)) (alteration in original). The
 Veterans Court concluded that it could not “use equitable
 estoppel to authorize payment outside of the requirements
 set out in [38 U.S.C. §] 5110,” as the Supreme Court has
 “shut the door on all estoppel claims against the [G]overn-
 ment . . . when the claimant seeks monetary relief.” Tay-
 lor IV, 31 Vet. App. at 155 n.4 (citing Richmond, 496 U.S.
 at 434). On appeal, Mr. Taylor argues that the Veterans
 Court erred in denying him an earlier effective date be-
 cause, “[b]ut for [his] secrecy [oath], and the risk of incur-
 ring the penalty of a court-martial or [criminal] prosecution
 if he failed to adhere to it, Mr. Taylor would have been able
 to apply for VA benefits and inform the VA about the disa-
 bilities he incurred as a result of his participation” in the
 Edgewood Arsenal testing program. Appellant’s Br. 15–16.
 Mr. Taylor argues the Veterans Court “should have . . . ex-
 tend[ed] the utmost ‘flexibility’ when it considered what
 due process and procedural protections were required” for
 his claim. Id. at 11. Because the Veterans Court erred in
 concluding that equitable estoppel against the Government
 was unavailable to Mr. Taylor, we reverse and remand. 7



     7    While Mr. Taylor frames his argument in terms of
 Due Process protections, see Appellant’s Br. 8 (arguing that
 “[t]he secrecy agreement the Army required Mr. Taylor to
 sign ultimately resulted in a denial of his right to [D]ue
Case: 19-2211     Document: 35      Page: 16    Filed: 06/30/2021




 16                                      TAYLOR   v. MCDONOUGH



     The Veterans Court erred in concluding it lacked au-
 thority to hold the Government equitably estopped from
 denying Mr. Taylor’s claim for an earlier effective date.
 First, the Veterans Court “expressly rejected the possibility
 of equitable estoppel in the absence of an ‘explicit statutory
 grant[]’ of that privilege.” Taylor IV, 31 Vet. App. at 155
 n.4 (quoting Burkhart, 30 Vet. App. at 427). This is incor-
 rect. The Veterans Court “cannot invoke equity to expand
 the scope of its statutory jurisdiction.” Burris v. Wilkie, 888
 F.3d 1352, 1361 (Fed. Cir. 2018) (emphasis in original)


 [P]rocess”), as the Government acknowledges, his underly-
 ing argument is equitable, see Appellee’s Br. 9 (noting that
 “although Mr. Taylor asserts a constitutional issue . . . the
 Veterans Court correctly considered his appeal to be a re-
 quest for equitable relief in the form of an effective date
 earlier than permitted by statute”). Accordingly, because
 “we may decide to apply the correct law even if the parties
 do not argue it, if an issue is properly before this court,” we
 address the question of equitable estoppel in Mr. Taylor’s
 case. Forshey v. Principi, 284 F.3d 1335, 1357 (Fed.
 Cir. 2002) (en banc) (superseded by statute on other
 grounds by Pub. L. No. 107–330, § 402(a), 116 Stat. 2820,
 2832 (2002)); see Kamen v. Kemper Fin. Servs., Inc., 500
 U.S. 90, 99 (1991) (“When an issue or claim is properly be-
 fore the court, the court is not limited to the particular legal
 theories advanced by the parties, but rather retains the in-
 dependent power to identify and apply the proper construc-
 tion of governing law.”). Further, while there may be some
 merit to Mr. Taylor’s Due Process claim, because we resolve
 Mr. Taylor’s case on equitable estoppel grounds, we do not
 reach his constitutional arguments. See Ashwander v.
 Tenn. Valley Auth., 297 U.S. 288, 347 (1936) (Brandeis, J.,
 concurring) (“[I]f a case can be decided on either of two
 grounds, one involving a constitutional question, the other
 a question of statutory construction or general law, the
 [c]ourt will decide only the latter.”).
Case: 19-2211    Document: 35      Page: 17     Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                       17



 (citing, inter alia, Comm’r of Internal Revenue v. Gooch M.
 & E. Co., 320 U.S. 418, 421 (1943)); see Bowles v. Russell,
 551 U.S. 205, 214 (2007) (explaining that a court “has no
 authority to create equitable exceptions to jurisdictional re-
 quirements”). This means that the Veterans Court may
 not create “monetary relief that [claimants] are not other-
 wise eligible to receive under substantive statutory law.”
 Burris, 888 F.3d at 1359; see Richmond, 496 U.S. at 426
 (“[J]udicial use of the equitable doctrine of estoppel cannot
 grant respondent a money remedy that Congress has not
 authorized.”). 8 Indeed, “it is well established that ‘[c]ourts


     8    For example: The Veterans Court cannot invoke
 equity to grant extended dependent educational benefits
 when the claimant has aged-out of eligibility for those ben-
 efits. Burris, 888 F.3d at 1354, 1360; see 38 C.F.R.
 § 21.3041(g)(1) (“[The] VA cannot grant an extension be-
 yond age [thirty-one] to those children whose period of eli-
 gibility ending date . . . is subject to an age limitation”).
 Neither can the Veterans Court invoke equity to grant ad-
 ditional educational benefits erroneously promised by the
 VA and for which the claimant is not eligible. Burris, 888
 F.3d at 1355, 1360; see 38 C.F.R. § 21.9550(a) (providing
 that, generally, “an eligible individual is entitled to a max-
 imum of [thirty-six] months of educational assistance (or
 its equivalent in part-time educational assistance)”). Nor
 can the Veterans Court invoke equity to grant “home loan
 guaranty benefits” that the claimant was otherwise “not el-
 igible for . . . under any . . . statute[].” Burkhart, 971 F.3d
 at 1365 (explaining that, “as the surviving spouse of a vet-
 eran without a service-connected disability,” the appellant
 was “not eligible for home loan guaranty benefits under
 any of the statutes she relies upon,” and “the Veterans
 Court correctly determined that it lacked the power to
 grant her equitable relief”); see 38 U.S.C. § 3701(b)(2)
 (providing that “[t]he term ‘veteran’” for purposes of home
 loan guaranty benefits “includes the surviving spouse of
Case: 19-2211    Document: 35     Page: 18    Filed: 06/30/2021




 18                                    TAYLOR   v. MCDONOUGH



 of equity can no more disregard statutory and constitu-
 tional requirements and provisions than can courts of
 law.’” INS v. Pangilinan, 486 U.S. 875, 883 (1988) (quoting
 Hedges v. Dixon Cty., 150 U.S. 182, 192 (1893)). 9
      This does not mean, however, that the Veterans Court
 lacks equitable authority absent an “explicit statutory
 grant.” Taylor IV, 31 Vet. App. at 155 n.4 (quoting
 Burkhart, 30 Vet. App. at 427). Rather, the Veterans Court
 may exercise such equitable powers, within the scope of its
 statutory jurisdiction, to ensure that “all veterans entitled
 to benefits receive[] them.” Barrett v. Nicholson, 466
 F.3d 1038, 1044 (Fed. Cir. 2006); see Burris, 888 F.3d
 at 1361 (recognizing that the Veterans Court has such eq-
 uitable powers as “required to enable the court to carry out
 its statutory grant of jurisdiction”). In enacting the VJRA,
 “Congress legislate[d] against a common law background,”
 Lofton v. West, 198 F.3d 846, 850 (Fed. Cir. 1999), leaving
 common law adjudicatory tools at the Veterans Court’s dis-
 posal, 38 U.S.C. §§ 511(a)–(b), 7104(a), 7252(a); see Astoria
 Fed. Sav. & Loan Ass’n v. Solimino, 501 U.S. 104, 108
 (1991) (in considering the availability of “administrative
 estoppel,” noting that “Congress is understood to legislate
 against a background of common-law adjudicatory princi-
 ples” when enacting administrative adjudicative systems);
 Morgan v. Principi, 327 F.3d 1357, 1361 (Fed. Cir. 2003)



 any veteran (including a person who died in the active mil-
 itary, naval, air, or space service) who died from a service-
 connected disability”).
     9     Instead, Congress has delegated such authority to
 the Secretary. See 38 U.S.C. § 503(a) (providing that, “[i]f
 the Secretary determines that benefits administered by the
 [VA] have not been provided by reason of administrative
 error . . . the Secretary may provide such relief on account
 of such error as the Secretary determines equitable, includ-
 ing the payment of moneys”); 38 C.F.R. § 2.7 (similar).
Case: 19-2211    Document: 35      Page: 19    Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                      19



 (“Congress is presumed to legislate against the backdrop of
 existing law.” (citing Cannon v. Univ. of Chi., 441 U.S. 677,
 698–99 (1979))). “[W]here [a] common-law principle is well
 established, . . . the courts may take it as given that Con-
 gress has legislated with an expectation that the principle
 will apply except when a statutory purpose to the contrary
 is evident.” Astoria Fed. Sav. & Loan, 501 U.S. at 108 (in-
 ternal quotation marks and citations omitted). Further,
 under the “All Writs Act,” “all courts established by Act of
 Congress,” including the Veterans Court, “may issue all
 writs necessary or appropriate in aid of their respective ju-
 risdictions and agreeable to the usages and principles of
 law.” 28 U.S.C. § 1651(a); see Cox v. West, 149 F.3d 1360,
 1363 (Fed. Cir. 1998) (explaining that the All Writs Act “is
 a residual source of authority to issue writs which are not
 otherwise provided for by statute”). 10
     For example, the Veterans Court may issue an opinion
 nunc pro tunc, when a veteran dies after filing a benefits
 claim but before the court’s opinion issues. Padgett v. Ni-
 cholson, 473 F.3d 1364, 1368 (Fed. Cir. 2007); see id. (ex-
 plaining that “[i]n enacting the [VJRA], . . . Congress
 legislate[d] against a common law background,” and, there-
 fore, “[i]t would be incongruous if the authority to provide
 nunc pro tunc relief were not available to the Veterans
 Court”). The Veterans Court may also issue a writ of man-
 damus to “confine [the VA] to a lawful exercise of its



     10  Similarly, while a waiver of sovereign immunity to
 suit “cannot be implied but must be unequivocally ex-
 pressed,” United States v. Mitchell, 445 U.S. 535, 538
 (1980) (internal quotation marks and citation omitted),
 where, as here, that waiver is clear, 38 U.S.C. §§ 7104,
 7252, 7292, use of established common-law principles in
 adjudication of those suits “amounts to little, if any, broad-
 ening of the congressional waiver,” Irwin v. Dep’t of Veter-
 ans Affs., 498 U.S. 89, 95 (1990).
Case: 19-2211    Document: 35     Page: 20    Filed: 06/30/2021




 20                                    TAYLOR   v. MCDONOUGH



 prescribed jurisdiction” or to compel the VA to “exercise its
 authority when it is its duty to do so.” Cox, 149 F.3d
 at 1364 (quoting Roche v. Evaporated Milk Ass’n, 319
 U.S. 21, 26 (1943)); see 38 U.S.C. § 7261(a)(2) (providing
 that the Veterans Court may “compel action of the Secre-
 tary unlawfully withheld or unreasonably delayed”); cf. 5
 U.S.C. § 706(1) (providing that “[t]he reviewing court
 shall . . . compel agency action unlawfully withheld or un-
 reasonably delayed”). Further, the Veterans Court may eq-
 uitably toll time bars based on “misconduct by” the
 claimant’s “attorney” or “a VA official.” Sneed, 737 F.3d
 at 723, 726–27 (holding that “the Veterans Court employed
 an improperly narrow standard for equitable tolling under
 [38 U.S.C.] § 7266(a)” when it “improperly failed to con-
 sider whether attorney misconduct—as opposed to miscon-
 duct by a VA official—may constitute a basis for equitable
 tolling”); see Henderson, 562 U.S. at 441 (“Particularly in
 light of [the pro-veteran] canon, we do not find any clear
 indication that the 120–day limit [on filing appeals to the
 Veterans Court] was intended to carry the harsh conse-
 quences that accompany the jurisdiction tag.”). Moreover,
 the Veterans Court may “appl[y] equitable estoppel against
 the Secretary,” to prevent him from asserting that an “in-
 formal claim [wa]s not a ‘cognizable claim for effective date
 purposes,’” when the VA has failed to fulfill its statutory
 duty to provide a veteran with notice and an application
 form for a formal claim, after receiving the informal claim.
 Rosenberg v. Mansfield, 22 Vet. App. 1, 6 (2007) (Kasold,
 J., concurring), aff’d sub nom. Rosenberg v. Peake, 296 F.
 App’x 53 (Fed. Cir. 2008), (quoting Servello v. Derwinski, 3
 Vet. App. 196, 200 (1992)); see Burris, 888 F.3d at 1361 (ex-
 plaining that the Veterans Court’s equitable authority in-
 cludes “precluding the VA from asserting on remand that a
 claimant’s informal claim was ‘not a cognizable claim for
 effective-date purposes’” (quoting Servello, 3 Vet. App. at
 200); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir.
 1998) (“[I]n the context of veterans’ benefits where the sys-
 tem of awarding compensation is so uniquely pro-claimant,
Case: 19-2211    Document: 35      Page: 21     Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                       21



 the importance of systemic fairness and the appearance of
 fairness carries great weight.”).
      Indeed, concluding otherwise would be contrary to the
 Veterans Court’s statutory mandate. Congress created the
 Veterans Court, through the VJRA, “for the [express] pur-
 pose of ensuring that veterans were treated fairly by the
 [G]overnment and to see that all veterans entitled to bene-
 fits received them[.]” Barrett, 466 F.3d at 1044. “The so-
 licitude of Congress for veterans is of long standing,”
 United States v. Oregon, 366 U.S. 643, 647 (1961), and is
 “plainly reflected in the VJRA, as well as in subsequent
 laws that place a thumb on the scale in the veteran’s favor
 in the course of administrative and judicial review of VA
 decisions,” Henderson, 562 U.S. at 440 (internal quotation
 marks and citations omitted). The veterans’ benefits sys-
 tem is “not meant to be a trap for the unwary, or a strata-
 gem to deny compensation to a veteran who has a valid
 claim[.]” Comer v. Peake, 552 F.3d 1362, 1369 (Fed.
 Cir. 2009). Rather, “[t]he VA has a statutory duty to assist
 veterans in developing the evidence necessary to substan-
 tiate their claims,” Henderson, 562 U.S. at 431–32; see 38
 U.S.C. § 5103A (“The Secretary shall make reasonable ef-
 forts to assist a claimant in obtaining evidence necessary
 to substantiate the claimant’s claim for a benefit under a
 law administered by the Secretary.”); 38 C.F.R. § 3.103(a)
 (providing that the VA has the “obligation” to “assist a
 claimant in developing the facts pertinent to the claim and
 to render a decision which grants every benefit that can be
 supported in law while protecting the interests of the Gov-
 ernment”), and the Veterans Court is held to the “long ap-
 plied . . . [‘]canon that provisions for benefits to members of
 the Armed Services are to be construed in the beneficiaries’
 favor,’” Henderson, 562 U.S. at 441 (quoting King v. St.
 Vincent’s Hosp., 502 U.S. 215, 220 n.9 (1991)). Accordingly,
 the Veterans Court erred in concluding it lacked equitable
 authority absent an express statutory grant.
Case: 19-2211    Document: 35      Page: 22     Filed: 06/30/2021




 22                                     TAYLOR   v. MCDONOUGH



      Second, the Veterans Court held that it “cannot use eq-
 uitable estoppel to authorize payment outside of the re-
 quirements set out in [38 U.S.C. §] 5110” for Mr. Taylor.
 Taylor, 31 Vet. App. at 155 n.4 (citing McCay v. Brown, 106
 F.3d 1577, 1581 (Fed. Cir. 1997); see Appellee’s Br. 19–20
 (arguing similarly). This was error. The claim filing re-
 quirement of 38 U.S.C. § 5110(a)(1) is not jurisdictional and
 therefore may be subject to equitable considerations, such
 as waiver, forfeiture, and estoppel. See Landgraf v. USI
 Film Prod., 511 U.S. 244, 274 (1994) (“[J]urisdictional stat-
 utes speak to the power of the court rather than to the
 rights or obligations of the parties[.]”); see also Nutraceuti-
 cal Corp. v. Lambert, 139 S. Ct. 710, 714 (2019) (explaining
 that a “mandatory” but “non-jurisdictional claim-pro-
 cessing rule” may be “waived or forfeited”); Reed Elsevier,
 Inc. v. Muchnick, 559 U.S. 154, 161 (2010) (applying the
 Supreme Court’s “general approach to distinguish ‘jurisdic-
 tional’ conditions from claim-processing requirements or
 elements of a claim,” to conclude that a statutory registra-
 tion requirement was not jurisdictional and therefore sub-
 ject to estoppel); Arbaugh v. Y&H Corp., 546 U.S. 500, 504
 (2006) (providing that where a statutory “requirement re-
 lates to the substantive adequacy” of a claim, not the
 court’s “subject-matter jurisdiction” it may be waived);
 Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 393, 397
 (1982) (explaining that, because a statutory filing require-
 ment was “not a jurisdictional prerequisite to suit in fed-
 eral court,” it was subject to common law equitable
 doctrines like estoppel). The Supreme Court has “adopted
 a ‘readily administrable bright line’ for determining
 whether to classify a statutory limitation as jurisdictional.”
 Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145, 153
 (2013) (quoting Arbaugh, 546 U.S. at 516). “We inquire
 whether Congress has ‘clearly state[d]’ that the rule is ju-
 risdictional; absent such a clear statement, we have cau-
 tioned, ‘courts should treat the restriction as non[-
 ]jurisdictional in character.” Id. (quoting Arbaugh, 546
 U.S. at 515–16); see Reed Elsevier, 559 U.S. at 166 (“[T]he
Case: 19-2211    Document: 35     Page: 23    Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                     23



 jurisdictional analysis must focus on the legal character of
 the requirement, which we discern[] by looking to the con-
 dition’s text, context, and relevant historical treatment.”
 (internal quotation marks and citations omitted)).
      Section 5110(a)(1) provides no such clear jurisdictional
 statement. Rather, it provides without reference to the
 Veterans Court’s adjudicatory capacity, that “unless specif-
 ically provided otherwise in [38 U.S.C. Chapter 51], the ef-
 fective date of an award based on an initial claim, or a
 supplemental claim, of compensation . . . shall not be ear-
 lier than the date of receipt of application therefor.”
 38 U.S.C. § 5110(a)(1). The Supreme Court has repeatedly
 “urged that a rule should not be referred to as jurisdic-
 tional,” “even if important and mandatory,” “unless it gov-
 erns a court’s adjudicatory capacity[.]” Henderson, 562
 U.S. at 435; cf. United States v. Kwai Fun Wong, 575 U.S.
 402, 410 (2015) (explaining that “even when the time limit
 is important (most are) and even when it is framed in man-
 datory terms (again, most are) . . . Congress must do some-
 thing special, beyond setting an exception-free deadline” to
 make a time-bar jurisdictional). “Nor does [38 U.S.C.
 § 5110(a)(1)’s] placement within the VJRA provide such an
 indication.” Henderson, 562 U.S. at 439. It “appears in a
 separate provision” from the Veterans Court’s jurisdic-
 tional grant, Arbaugh, 546 U.S. at 515; see 38 U.S.C. § 7252
 (providing the “[j]urisdiction” of the Veterans Court); Hen-
 derson, 562 U.S. at 439 (noting that where “Congress
 elected not to place” a limitation “in the VJRA subchapter
 entitled ‘Organization and Jurisdiction,’” it indicated the
 limitation was not jurisdictional), with various exceptions
 under which a claimant may be entitled to an effective date
 earlier than that provided in 38 U.S.C. § 5110(a)(1), see 38
 U.S.C. §§ 5110(b), (c), (g); Reed Elsevier, 559 U.S. at 165
 (“It would be at least unusual to ascribe jurisdictional sig-
 nificance to a condition subject to these sorts of excep-
 tions.”); see United States v. Cotton, 535 U.S. 625, 630
 (2002) (noting that subject-matter jurisdiction “can never
Case: 19-2211    Document: 35      Page: 24    Filed: 06/30/2021




 24                                     TAYLOR   v. MCDONOUGH



 be forfeited or waived”). To the extent any question re-
 mains, “the singular characteristics of the review scheme
 that Congress created for the adjudication of veterans’ ben-
 efits claims,” Henderson, 562 U.S. at 440, namely Con-
 gress’s “long standing” solicitude for veterans “plainly
 reflected in the VJRA” and the “long applied” canon of con-
 struction “that provisions for benefits to members of the
 Armed Services are to be construed in the beneficiaries’ fa-
 vor,” id. at 440–41 (internal quotation marks and citations
 omitted), support the conclusion that Congress did not in-
 tend for 38 U.S.C. § 5110(a)(1) to have the “consequences
 that accompany the jurisdiction tag,” id. at 441. Accord-
 ingly, 38 U.S.C. § 5110(a)(1) is not jurisdictional and the
 Veterans Court erred in concluding that 38 U.S.C.
 § 5110(a)(1) is not subject to common law equitable doc-
 trines like estoppel. 11
      Third, the Veterans Court concluded that the Supreme
 Court has “shut the door on all estoppel claims against the
 [G]overnment . . . when the claimant seeks monetary re-
 lief.” Taylor, 31 Vet. App. at 154 n.4 (citing Richmond, 496



      11 As discussed at note 13, infra, our current prece-
 dent prohibits equitable tolling of the time limits in 38
 U.S.C. § 5110(b)(1). See Andrews, 351 F.3d at 1138 (ex-
 plaining that “principles of equitable tolling” do not apply
 to § 5110(b)(1), because “§ 5110 does not contain a statute
 of limitations”). Whatever the merits of this precedent, it
 has no impact on our conclusion regarding the availability
 of equitable estoppel in this context. See Nutraceutical,
 139 S. Ct. at 714 (providing that “a nonjurisdictional claim-
 processing rule” may be “waived or forfeited by an opposing
 party” even if it is not subject to equitable tolling, because
 unlike waiver and forfeiture, “[w]hether a rule precludes
 equitable tolling turns not on its jurisdictional character
 but rather on whether the text of the rule leaves room for
 such flexibility”).
Case: 19-2211    Document: 35     Page: 25    Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                     25



 U.S. at 424); see Appellee’s Br. 19 (similar). This misreads
 Richmond. As we have explained, “Richmond [does not]
 stand[] for the proposition that equitable estoppel will not
 lie against the government for any monetary claim”—its
 “holding is not so broad.” Burnside-Ott Aviation Training
 Ctr., Inc. v. United States, 985 F.2d 1574, 1581 (Fed. Cir.
 1993). “Richmond is limited to ‘claim[s] for the payment of
 money from the Public Treasury contrary to a statutory ap-
 propriation.’” Id. (quoting Richmond, 496 U.S. at 424) (em-
 phasis in original).      Richmond stands for the well-
 established proposition that an “agency is not estopped
 from reaching the correct result, even when an agency rep-
 resentative gave incorrect information to an employee”—it
 “does not excuse an agency’s violation of its duty, or apply
 an agency’s error in order to deny [a claimant’s] just enti-
 tlement.” Johnston v. Off. of Pers. Mgmt., 413 F.3d 1339,
 1342 (Fed. Cir.), opinion modified on reconsideration, 430
 F.3d 1376 (Fed. Cir. 2005); see Falso v. Off. of Pers. Mgmt.,
 116 F.3d 459, 460 (Fed. Cir. 1997) (explaining that “the
 [G]overnment cannot be estopped from denying benefits
 that are not permitted by law even where the claimant re-
 lied on the mistaken advice of a government official or
 agency.”); cf. Wilber Nat. Bank of Oneonta, N.Y., v. United
 States, 294 U.S. 120, 123 (1935) (“Undoubtedly, the general
 rule is that the United States are neither bound nor es-
 topped by the acts of their officers and agents in entering
 into an agreement or arrangement to do or cause to be done
 what the law does not sanction or permit.”).
      Mr. Taylor’s “claim[] of entitlement” is not, however,
 “contrary to statutory appropriations.” Burnside-Ott Avia-
 tion, 985 F.2d at 1581. Rather, Mr. Taylor is entitled to
 service-connected disability benefits. See Taylor IV, 31
 Vet. App. at 149 (noting that Mr. Taylor was awarded ben-
 efits for PTSD and for TDIU). He suffers from PTSD as a
 result of an in service injury—specifically, as “a cumulative
 response to his participation as a human subject in the
 Edgewood Arsenal experiments and subsequent re-
Case: 19-2211     Document: 35      Page: 26     Filed: 06/30/2021




 26                                       TAYLOR   v. MCDONOUGH



 traumatization in Vietnam.” J.A. 62 (VA Initial Evaluation
 for PTSD); see J.A. 64 (July 2007 Rating Decision), 73 (Oc-
 tober 2007 Rating Decision); see also Taylor IV, 31 Vet.
 App. at 150; Taylor II, 2013 WL 3283487, at *2. Congress
 has appropriated the funds and authorized their payment
 to Mr. Taylor. Richmond, 496 U.S. at 424 (“[T]he payment
 of money from the Treasury must be authorized by a stat-
 ute.”); see 38 U.S.C. § 1110 (providing that the “United
 States will pay to any veteran” compensation for “disability
 resulting from personal injury suffered . . . in line of
 duty . . . in the active military . . . service, during a period
 of war,” following “discharged or released under conditions
 other than dishonorable”); Simmons, 964 F.3d at 1383 (ex-
 plaining that “[v]eterans are entitled to compensation from
 the [VA]” where they meet the requirements of 38 U.S.C.
 § 1110). Mr. Taylor “ha[s] not asked for anything that Con-
 gress did not intend for the statute to provide and for which
 [he] ha[s] not met all of the [substantive] requirements.”
 Brush v. Off. of Pers. Mgmt., 982 F.2d 1554, 1563 (Fed. Cir.
 1992); see id. (concluding that Richmond did not preclude
 monetary relief where “all of the substantive qualifying re-
 quirements were met by the [appellant], and the only fur-
 ther act provided by the statute for the protection of both
 parties was omitted by the [G]overnment”); see also Martin
 v. O’Rourke, 891 F.3d 1338, 1341 (Fed. Cir. 2018) (“‘Vet-
 eran’s disability benefits are nondiscretionary, statutorily
 mandated benefits,’ and a veteran is entitled to such bene-
 fits if he or she satisfies the eligibility requirements.” (quot-
 ing Cushman v. Shinseki, 576 F.3d 1290, 1298 (Fed. Cir.
 2009)). Rather, he seeks an earlier effective date—his date
 of discharge—through a “long recognized” common-law ad-
 judicatory tool, estoppel. Petrella v. Metro-Goldwyn-
 Mayer, Inc., 572 U.S. 663, 684 (2014) (citing Wehrman v.
 Conklin, 155 U.S. 314, 327 (1894)); see Astoria Fed. Sav. &
 Loan, 501 U.S. at 108 (“Congress is understood to legislate
 against a background of common-law adjudicatory princi-
 ples[.]”); see also Petrella, 572 U.S. at 685 (explaining that
 “estoppel does not undermine Congress’ [timing]
Case: 19-2211    Document: 35      Page: 27     Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                       27



 prescription[s], for [estoppel] rests on misleading [conduct],
 whether engaged in early on, or later in time”); cf. 38 U.S.C.
 § 5110(b)(1) (authorizing an “effective date” as early as “the
 day following the date of the veteran’s discharge or release
 if application therefor is received within one year from such
 date of discharge or release”). “[T]he Appropriations
 Clause is no bar to recovery in a case like this one, in which
 ‘the express terms of a specific statute’ establish ‘a substan-
 tive right to compensation[.]’” Salazar v. Ramah Navajo
 Chapter, 567 U.S. 182, 198 n.9 (2012) (quoting Richmond,
 496 U.S. at 432); see Burnside-Ott, 985 F.2d at 1581 (ex-
 plaining that “neither the holding nor analysis in Rich-
 mond is applicable” where the appellant does not “claim
 entitlement contrary to statutory eligibility criteria”). 12
      The Veterans Court similarly reads McCay as preclud-
 ing use of equitable estoppel “to authorize payment outside
 of the requirements set out in [38 U.S.C. §] 5110” in all
 cases. See Taylor, 31 Vet. App. at 154 n.4 (citing McCay,
 106 F.3d at 1581); see also Appellee’s Br. 19 (similar). This
 extends McCay past the limits of its language. In McCay,
 a panel of this court concluded that equitable estoppel was
 not available against 38 U.S.C. § 5110(g). McCay, 106 F.3d
 at 1581–82. McCay stands for the proposition that,
 “[a]lthough equitable estoppel is available against the
 [G]overnment, it is not available to grant a money payment



     12  Cf. 38 C.F.R. § 3.816 (creating an exception to 38
 U.S.C. § 5110 by providing special “effective-date rules,” in-
 cluding retroactive disability benefits for certain veterans
 exposed to Agent Orange, as “required by orders of a
 United States district court in the class-action case of
 Nehmer v. United States Department of Veterans Affairs,
 No. CV–86–6160 TEH (N.D. Cal.)”); Nehmer v. U.S. Veter-
 ans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999), aff’d sub
 nom. Nehmer v. Veterans’ Admin. of Gov’t of United States,
 284 F.3d 1158 (9th Cir. 2002).
Case: 19-2211    Document: 35      Page: 28    Filed: 06/30/2021




 28                                     TAYLOR   v. MCDONOUGH



 where Congress has not authorized such a payment or the
 recipient [is not] qualif[ied] for such a payment under ap-
 plicable statutes.” Id. at 1581 (citing Richmond, 496 U.S.
 at 426); see Burris, 888 F.3d at 1359; Burnside-Ott Avia-
 tion, 985 F.2d at 1581. McCay expressly declined to “decide
 if the [Veterans Court] is devoid of equity powers in all
 cases,” because whatever those powers, “there [was] no
 need to reverse or to vacate and remand” in Mr. McCay’s
 case because his equitable estoppel claim did not “present[]
 a valid ground for relief.” McCay, 106 F.3d at 1581.
     Further, McCay presented a meaningfully different
 case than that at issue here: In McCay, the veteran did not
 “immediately file for disability benefits” because “[a]t th[e]
 time” of diagnosis, “VA regulations denied connection be-
 tween Agent Orange [exposure] and” his disability, “soft
 tissue sarcoma,” id. at 1579, and he believed “any . . . ap-
 plication would have been futile,” id. at 1581; see 38 C.F.R.
 § 3.311a(d)(2) (1985) (precluding service-connection based
 on dioxin exposure for soft tissue sarcomas). The Govern-
 ment did not prevent Mr. McCay from applying for benefits
 to which he was otherwise entitled; he elected to not apply
 for benefits because, under existing law, he was not quali-
 fied. See 38 U.S.C. §§ 1110, 1131; Shedden v. Principi, 381
 F.3d 1163, 1167 (Fed. Cir. 2004) (explaining that service
 connection—“a causal relationship between the present
 disability and the disease or injury incurred or aggravated
 during service”—is required for disability benefits). Sub-
 sequently, Congress created a presumptive service connec-
 tion for soft tissue sarcoma for veterans exposed to Agent
 Orange in Vietnam, McCay, 106 F.3d at 1579 (citing 38
 U.S.C. § 1116 (1994)); see 38 U.S.C. § 1116(a)(2)(B), and
 Mr. McCay was granted benefits effective to “one year prior
 to his application filing date” in keeping with 38 U.S.C.
 § 5110(g), McCay, 106 F.3d at 1579; see 38 U.S.C. § 5110(g)
 (providing that, when a disability benefit is awarded pur-
 suant to a liberalizing “Act or administrative issue, the ef-
 fective date of such award” shall not “be retroactive for
Case: 19-2211     Document: 35      Page: 29     Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                        29



 more than one year from the date of application therefor or
 the date of administrative determination of entitlement,
 whichever is earlier”); Spencer v. Brown, 17 F.3d 368, 372
 (Fed. Cir. 1994) (explaining that a “‘liberalizing’ law,” is
 “one which brought about a substantive change in the law
 creating a new and different entitlement to a benefit”).
 That is, unlike Mr. Taylor, Mr. McCay’s equitable estoppel
 claim did not “present a valid ground for relief,” McCay,
 106 F.3d at 1581; see Richmond, 496 U.S. at 421 (noting
 the narrow “possibility . . . that some type of ‘affirmative
 misconduct’ might give rise to estoppel against the Govern-
 ment”), but rather sought retroactive benefits prior to the
 statute that created his entitlement, McCay, 106 F.3d at
 1581–82; see Richmond, 496 U.S. at 426 (“[J]udicial use of
 the equitable doctrine of estoppel cannot grant respondent
 a money remedy that Congress has not authorized.”); see
 also 38 U.S.C. § 5110(g); S. REP. NO. 87-2042 (1962), re-
 printed in 1962 U.S.C.C.A.N. 3260, 3260–61 (explaining
 that, “[g]enerally, the [proposed revisions to effective date
 provisions] may be described as liberalizing,” with 38
 U.S.C. § 5110(g) specifically “provid[ing], for the first time,”
 a “uniform rule” “governing the effective dates of liberaliz-
 ing laws or administrative issues” that “would, in many
 cases, obviate the necessity of a potential beneficiary filing
 a specific claim for the new benefit”).
     This is not to say that 38 U.S.C. § 5110(a)(1) is without
 meaning or effect. “Equitable relief is not granted as a mat-
 ter of course[.]” Salazar v. Buono, 559 U.S. 700, 714 (2010);
 see Beacon Theatres, Inc. v. Westover, 359 U.S. 500, 509
 (1959) (“[I]n the federal courts equity has always acted only
 when legal remedies were inadequate[.]”). In nearly all
 cases challenging the effective date of a veteran’s disability
 benefits, 38 U.S.C. § 5110(a)(1) and its enumerated excep-
 tions will be dispositive. See Pennsylvania Bureau of Cor-
 rection v. U.S. Marshals Serv., 474 U.S. 34, 43 (1985)
 (“Although [the All Writs] Act empowers federal courts to
 fashion extraordinary remedies when the need arises, it
Case: 19-2211    Document: 35      Page: 30    Filed: 06/30/2021




 30                                     TAYLOR   v. MCDONOUGH



 does not authorize them to issue ad hoc writs whenever
 compliance with statutory procedures appears inconven-
 ient or less appropriate.”). Equity remains a high bar—an
 “extraordinary remed[y]” predicated on “exceptional cir-
 cumstances”—that most claimants will not meet. Id. The
 Veterans Court still lacks jurisdiction to craft equitable
 monetary relief for benefits that “have not been provided
 by reason of administrative error” or to beneficiaries who
 have “suffered loss as a consequence of reliance upon a [VA]
 determination . . . of eligibility or entitlement to benefits,
 without knowledge that it was erroneously made,” 38
 U.S.C. §§ 503(a), (b)—that authority is expressly retained
 by the Secretary, 38 U.S.C. § 503; 38 C.F.R. § 2.7; see Bur-
 ris, 888 F.3d at 1358. Further, like all courts, the Veterans
 Court lacks authority to use “the equitable doctrine of es-
 toppel [to] grant respondent a money remedy that Con-
 gress has not authorized.” Richmond, 496 U.S. at 426; see
 Burris, 888 F.3d at 1359.
     However, here there is no administrative error to cor-
 rect, no extra-statutory relief sought. Rather, the Govern-
 ment has affirmatively and intentionally prevented
 veterans such as Mr. Taylor from seeking medical care and
 applying for disability benefits to which they are otherwise
 entitled under threat of criminal prosecution and loss of the
 very benefits sought. Zacharin, 213 F.3d at 1371 (explain-
 ing that, for equitable estoppel to apply against the Gov-
 ernment, a party must show “some form of affirmative
 misconduct . . . in addition to the traditional requirements
 of estoppel”); see S. REP. NO. 94-755, at 418 (providing that
 breach of the Edgewood Arsenal secrecy oath would leave
 subjects “liable to punishment under the [UCMJ]”); 10
 U.S.C. §§ 793 (UCMJ, providing that “[g]athering, trans-
 mitting or losing defense information” may result in fines,
 ten years imprisonment, or both), 892 (UCMJ, providing
 that “violat[ion] or fail[ure] to obey any lawful general or-
 der or regulation . . . shall be punished as a court-martial
 may direct”); 38 U.S.C. § 6104(a) (providing that a veteran
Case: 19-2211    Document: 35      Page: 31    Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                      31



 may “forfeit all accrued or future gratuitous benefits under
 laws administered by the Secretary” if “guilty of mutiny,
 treason, sabotage, or rendering assistance to an enemy of
 the United States or of its allies”). The Government has
 failed in its ongoing duty to warn affected veterans of the
 medical consequences of its chemical and biological weap-
 ons testing program and its duty to provide medical care to
 those veterans—two regulatory requirements upon which
 its authorization to conduct such a testing program was
 predicated. See Vietnam Veterans II, 811 F.3d at 1076–78
 (discussing the Army’s failure in its ongoing “duty to warn”
 Edgewood Arsenal volunteers under AR 70–25), 1080–81
 (discussing the Army’s failure in its “duty of care” to Edge-
 wood Arsenal volunteers under AR 70–25); see also Vi-
 etnam Veterans I, 2013 WL 6092031, at *2 (explaining that
 the Government was authorized to test chemical and bio-
 logical weapons on human subjects pursuant to AR 70–25).
 Under such circumstances, when the Government finally
 permits affected veterans to apply for disability benefits,
 the Veterans Court is within its authority to hold the Gov-
 ernment equitably estopped from asserting that those vet-
 erans are not entitled to an earlier effective date because
 they filed their claims too late. “The applicable principle is
 fundamental and unquestioned. He who prevents a thing
 from being done may not avail himself of the nonperfor-
 mance which he has himself occasioned[.]” R.H. Stearns
 Co. of Bos., Mass., v. United States, 291 U.S. 54, 61 (1934)
 (internal quotation marks and citation omitted). There-
 fore, it was within the Veterans Court’s authority to hold
 the Government estopped from asserting 38 U.S.C.
 § 5110(a)(1) against Mr. Taylor’s claim for an earlier effec-
 tive date. 13



     13   The Veterans Court also concluded that it lacked
 the authority to equitably toll 38 U.S.C. § 5110(b)(1). Tay-
 lor IV, 31 Vet. App. at 154 (citing, inter alia, Andrews, 351
Case: 19-2211    Document: 35      Page: 32     Filed: 06/30/2021




 32                                     TAYLOR   v. MCDONOUGH



     Further, Mr. Taylor is entitled to equitable estoppel
 against the Government. See Dixon v. Shinseki, 741 F.3d
 1367, 1373 (Fed. Cir. 2014) (“[W]here adoption of a partic-
 ular legal standard dictates the outcome of a case based
 on undisputed facts, we may address that issue as a


 F.3d at 1137–38). The Veterans Court is correct that, un-
 der our current case law, as noted above, equitable tolling
 is unavailable to Mr. Taylor. We agree that, in Andrews, a
 prior panel of this court concluded that 38 U.S.C.
 § 5110(b)(1) could not be equitably tolled, because “§ 5110
 does not contain a statute of limitations.” Andrews, 351
 F.3d at 1138. We think Irwin compels a contrary conclu-
 sion. Under Irwin, “the same rebuttable presumption of
 equitable tolling applicable” to “time requirements” in
 “suits against private defendants . . . appl[ies] to suits
 against the United States.” Irwin, 498 U.S. at 95–96. Con-
 trary to Andrews, we understand the one-year filing re-
 quirement in 38 U.S.C. § 5110(b)(1) to function as a statute
 of limitations, because it limits the relief available to vet-
 erans seeking service-connected disability benefits. See
 Lozano v. Montoya Alvarez, 572 U.S. 1, 15 n.6 (2014);
 Young v. United States, 535 U.S. 43, 49 (2002). Further,
 we do not see any “good reason” in the statute’s text or con-
 text “to believe that Congress did not want equitable tolling
 to apply.” United States v. Brockamp, 519 U.S. 347, 350
 (1997); see, e.g., Barrett, 466 F.3d at 1044 (“Congress’ intent
 in crafting the veterans benefits system [wa]s to award en-
 titlements to a special class of citizens, those who risked
 harm to serve and defend their country,” with the “entire”
 system “imbued with special beneficence from a grateful
 sovereign.”). However, as a panel, we are bound by An-
 drews, as were Mr. Taylor and his counsel when framing
 their arguments to us. Accordingly, we hold that the Vet-
 erans Court did not err in concluding that, under our cur-
 rent case law, equitable tolling is not available, even on the
 compelling facts presented by Mr. Taylor.
Case: 19-2211    Document: 35      Page: 33     Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                       33



 question of law.” (citation omitted)). Equitable estoppel
 provides relief where a party has reasonably “relied on its
 adversary’s conduct in such a manner as to change his po-
 sition for the worse.” Heckler, 467 U.S. at 59 (internal quo-
 tation marks and citation omitted); see CIGNA Corp. v.
 Amara, 563 U.S. 421, 441 (2011) (explaining that “equita-
 ble estoppel forms a very essential element in . . . fair deal-
 ing”). “There is no dispute that, during service,” Mr. Taylor
 “volunteered to participate in chemical agent exposure
 studies at the Edgewood Arsenal.” Taylor IV, 31 Vet. App.
 at 149. Nor is there any dispute that Mr. Taylor suffers
 from PTSD as a result of these studies and is, therefore,
 entitled to service-connected disability benefits. Taylor IV,
 31 Vet. App. at 149–50; Taylor II, 2013 WL 3283487, at *2;
 J.A. 61, 64 (July 2007 Rating Decision), 73 (October 2007
 Rating Decision). 14 It is also undisputed that Mr. Taylor


     14   The Board suggested that Mr. Taylor was not enti-
 tled to an earlier effective date because his PTSD diagnosis
 was based on multiple stressors, such that “nothing pre-
 vented [him] from filing a claim for PTSD based on those
 stressors without having to divulge any information re-
 garding the Edgewood experiments.” Taylor III, slip op.
 at 8. As articulated by the dissent below, this “is basic
 Board error and thoughtless. It is nothing more than a
 heartless attempt to dehumanize a veteran with an unsub-
 stantiated medical opinion.” Taylor IV, 31 Vet. App. at 158
 (Greenberg, J., dissenting). A Board decision premised on
 its own unsubstantiated medical opinion is contrary to law;
 Board decisions must be “upon consideration of all evidence
 and material of record,” not uninformed speculation. 38
 U.S.C. § 7104(a); see 38 C.F.R. § 3.159(c)(4)(i) (“A medical
 examination or medical opinion is necessary if the infor-
 mation and evidence of record does not contain sufficient
 competent medical evidence to decide [a disability benefits]
 claim.”); see also 38 C.F.R. § 3.159(c)(4)(i) (“Competent
 medical evidence means evidence provided by a person who
Case: 19-2211    Document: 35     Page: 34    Filed: 06/30/2021




 34                                    TAYLOR   v. MCDONOUGH



 “signed an oath vowing not to disclose his participation in
 or any information about the study, under penalty of court
 martial or prosecution,” Taylor IV, 31 Vet. App. at 149; see
 S. REP. NO. 94-755, at 418 (providing that breach of the se-
 crecy oath “w[ould] render [Mr. Taylor] liable to punish-
 ment under the provisions of the [UCMJ]”), and that,
 despite the Government’s duty to warn and duty to provide
 medical care to Edgewood Arsenal testing program partic-
 ipants, Vietnam Veterans II, 811 F.3d at 1076–78, 1080–
 81, 15 neither the VA nor the DoD gave Mr. Taylor notice
 that he was allowed to seek medical care and apply for vet-
 erans benefits until June 2006, see Taylor IV, 31 Vet. App.
 at 149. It is also undisputed that Mr. Taylor did not apply
 for veterans benefits until after receipt of that notice, in
 February 2007. Id. at 155 (noting that Mr. Taylor “does
 not dispute that he did not file a claim until February
 2007”). 16 To do otherwise would have exposed him to risk


 is qualified through education, training, or experience to
 offer medical diagnoses, statements, or opinions.”); see also
 Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled
 on other grounds by Hodge, 155 F.3d at 1356.
      15   The Veterans Court states that Mr. Taylor cannot
 assert equitable estoppel in a VA proceeding because his
 secrecy oath was with the DoD. See Taylor IV, 31 Vet. App.
 at 153 n.2. This is inapposite—“[t]here is privity between
 officers of the same government.” Sunshine Anthracite
 Coal Co. v. Adkins, 310 U.S. 381, 402 (1940); cf. id. at 403
 (“Where a suit binds the United States, it binds its subor-
 dinate officials.”).
      16   The Board concluded, without legal support, that
 Mr. Taylor was not entitled to an earlier effective date be-
 cause Mr. Taylor “appears to have divulged information re-
 garding the Edgewood experiments despite the secrecy
 oath” in an attempt to get medical care. Taylor III, slip op.
 at 8 (citing J.A. 58). If the Board means to suggest that Mr.
 Taylor may not assert equitable estoppel against the
Case: 19-2211    Document: 35      Page: 35     Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                       35



 of prosecution, 10 U.S.C. §§ 793, 892, and loss of the very
 benefits sought, 38 U.S.C. § 6104(a). 17 The Government is,


 Government under a doctrine of unclean hands, the Board
 is incorrect. See McKennon v. Nashville Banner Pub. Co.,
 513 U.S. 352, 360 (1995) (noting the “maxim” that a party
 “who [has] engaged in [its] own reprehensible conduct in
 the course of the transaction at issue must be denied equi-
 table relief because of unclean hands”). “Filing a claim for
 benefits with the Government under a cloud of prosecution
 is a wholly different proposition from divulging infor-
 mation to a medical provider.” Taylor IV, 31 Vet. App. at
 158 (Greenberg, J., dissenting). Further, the Board ne-
 glects that, at the time Mr. Taylor was trying unsuccess-
 fully to obtain medical care, the Government—specifically,
 the Army—was failing in its legal obligation “to provide for-
 mer test subjects,” such as Mr. Taylor, “with medical care
 for any injuries or diseases that were proximately caused
 by [the] Army experiments in which they participated.” Vi-
 etnam Veterans II, 811 F.3d at 1080; see id. (explaining that
 AR 70–25 authorizes “‘all necessary medical care for injury
 or disease that is a proximate result of [volunteers’] partic-
 ipation in research’”).
      17  Mr. Taylor appears to not have been alone in his
 understanding of the Edgewood Arsenal secrecy oath. See
 Vietnam Veterans I, 2013 WL 6092031, at *6 (quoting the
 DoD’s 2011 notice to Edgewood Arsenal program volun-
 teers, stating that such notice was necessary because
 “[s]uch oaths . . . reportedly inhibited veterans from dis-
 cussing health concerns with their doctors or seeking com-
 pensation from the [VA] for potential service-related
 disabilities”). Indeed, as early as 1979, in the face of
 “mounting public concern about the long-term effects of
 such experiments,” the Army’s General Counsel “concluded
 that, as a policy matter, some type of notification program
 is necessary” with “the legal necessity for a notification pro-
 gram . . . not open to dispute.” Vietnam Veterans II, 811
Case: 19-2211    Document: 35      Page: 36    Filed: 06/30/2021




 36                                     TAYLOR   v. MCDONOUGH



 therefore, estopped: It can neither assert that 38 U.S.C.
 § 5110(a)(1) precludes Mr. Taylor’s claim for an earlier ef-
 fective date, nor can it deny Mr. Taylor disability benefits
 retroactive to when he would have filed his claim had the
 Government not prevented him. CIGNA Corp., 563 U.S.
 at 441 (explaining that equitable estoppel “operates to
 place the person entitled to its benefit in the same position
 he would have been” had his reliance not been misplaced
 (citation omitted)); see 38 U.S.C. § 5110(b)(1) (authorizing
 an “effective date” as early as “the day following the date of
 the veteran’s discharge or release if application therefor is
 received within one year from such date of discharge or re-
 lease”).
     If equitable estoppel is ever to lie against the Govern-
 ment, it is here—to preserve the “interest of citizens in
 some minimum standard of decency, honor, and reliability
 in their dealings with their Government.” See Heckler, 467
 U.S. at 60–61. “Men must turn square corners when they
 deal with the Government.” Rock Island, A. & L. R. Co. v.
 United States, 254 U.S. 141, 143 (1920). So too must the
 Government, mutatis mutandis. United States v. Nixon,
 418 U.S. 683, 696 (1974) (“So long as [a] regulation remains
 in force the Executive Branch is bound by it, and indeed
 the United States as the sovereign composed of the three
 branches is bound to respect and to enforce it.”). “The gov-
 ernment’s interest in veterans cases is not that it shall win,
 but rather that justice shall be done, that all veterans so
 entitled receive the benefits due to them.” Barrett, 466
 F.3d at 1044. Mr. Taylor kept his word and did what was
 required; it is time for the Government to do the same.




 F.3d at 1073. The VA and DoD nonetheless waited until
 2006 and 2011, respectively, to notify Mr. Taylor and oth-
 ers of their rights to medical care and disability benefits.
 Taylor IV, 31 Vet. App. at 149.
Case: 19-2211     Document: 35     Page: 37    Filed: 06/30/2021




 TAYLOR   v. MCDONOUGH                                      37



                         CONCLUSION
      We have considered the Government’s remaining argu-
 ments and find them unpersuasive. We reverse the Veter-
 ans Court and hold the Government equitably estopped
 from asserting 38 U.S.C. § 5110(a)(1) against Mr. Taylor’s
 claim. We remand to the Veterans Court to enter judgment
 accordingly and to remand to the Board for determination
 of effective date, rating(s) as appropriate, and award of ser-
 vice-connected disability benefits to Mr. Taylor. The Judg-
 ment of the U.S. Court of Appeals for Veterans Claims is
                REVERSED AND REMANDED
                            COSTS
 Costs to Mr. Taylor.